ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Family Entertainment Services, Inc.          )       ASBCA No. 56839
 DIBIAI IMC                                  )
                                             )
Under Contract No. DABK.21-03-C-0019         )

APPEARANCE FOR THE APPELLANT:                        Charles F. Merz, Esq.
                                                     Charles F. Merz & Associates, PLLC
                                                      Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Evan C. Williams, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 19 August 2014


                                                  c/1%
                                                    PAGE~
                                                 REBA
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 56839, Appeal of Family
Entertainment Services, Inc. D/B/A IMC, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals